Citation Nr: 0103027	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-23 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury, to include arthritis.

ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Arthritic changes of the left knee were not diagnosed 
until many years after service.

3.  The veteran is not shown to have residuals of a left knee 
injury, to include arthritis, as the result of an injury 
sustained in-service




CONCLUSION OF LAW

Residuals of a left knee injury, to include arthritis, were 
not incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).	



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.SC. §§ 5102, 5103, 5103A, and 
5107).  In this regard, the Board notes the veteran's service 
medical records were obtained.  The veteran was afforded a VA 
examination to determine if there were any residuals of the 
left knee injury, to include arthritis.  In addition, the 
veteran originally requested a travel board hearing, but 
subsequently withdrew his request in writing, in December 
1999.  Therefore, the Board concludes that the VA has met its 
statutory duty to assist.  The Board notes that the veteran 
reported treatment in June 1999 at the VA Medical Center 
(VAMC), Detroit, Michigan, in his July 1999 application.  For 
reasons that will be explained below, the Board is of the 
opinion that these records need not be obtained. 

The veteran claims that he is entitled to service connection 
for the residuals of a left knee injury, to include 
arthritis.  Service connection for VA compensation purposes 
will be granted for a disability resulting from a disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service, during a period 
of war.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The veteran's service medical records (SMRs) are of record.  
The SMRs reveal that the veteran sustained a left knee injury 
as a result of an airplane crash in late October 1945.  
Examination of the left knee showed it to be markedly swollen 
and that joint fluid was present.  There was also generalized 
tenderness to palpation of the left patella.  The range of 
motion was reduced.  X-rays revealed normal bone and joint 
structure, i.e. no fractures were found.  The veteran was 
diagnosed with an acute, severe, sprain to the left knee.  
Two days later the SMRs reveal that knee swelling was down 
considerably.  Early in November 1945, the veteran began 
walking, all swelling disappeared from the left knee and only 
minimal tenderness to palpation of the joint remained.  Two 
days later, eight days after the plane crash, he was 
discharged from the hospital.  At that time, the SMRs noted 
that the veteran walked with a slight limp, but complained of 
no pain when walking.  SMRs provided are negative for any 
further complaints regarding the left knee or treatment for 
the left knee.  Upon separation in February 1946, the 
veteran's history of having injured his left knee in 1945 was 
noted.  On examination, there was an entry of "none" for 
musculoskeletal defects.

The veteran filed his application for benefits in July 1999.  
The only post-service treatment he reported receiving was 
from the VA Medical Center (VAMC) Detroit, in June 1999, with 
a follow-up scheduled for September 1999.   He was afforded a 
VA examination in August 1999.  The RO sent a request 
worksheet, asking the examiner to determine, "is [the] 
current left knee injury as least as likely as not due to 
injury received in crash of C-54 while in the military?"  
Upon examination, the veteran reported a history of the plane 
crash in 1945, indicating that there were no fractures, only 
a pulling type of injury to his knee.  The veteran further 
reported that he rested for a few days, was discharged from 
the hospital and never had any problems until recently. The 
veteran indicated that he currently had low grade pain in his 
left knee and had to walk with a limp.  The veteran denied 
any further injuries.  On physical examination the veteran 
was noted to walk fairly with a normal heel toe gait.  There 
was perhaps a mild left sided limp, but on standing posture 
was good and squatting was possible.  The examiner diagnosed 
the veteran as having a history of injury to the left knee 
and mild arthritic changes.  As to a medical opinion, the VA 
examiner concluded,

It is not likely that this veteran's 
current left knee condition is related or 
due to injury he received in the crash 
while in service as described to him. 

With respect to treatment records from the VAMC in Detroit, 
Michigan, in June 1999, the Board notes that they are 
constructively part of the record. See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that medical records concerning 
a claimant in VA's possession at the time VA renders a 
decision will be considered evidence, regardless of whether 
such records were actually before the adjudicators at the 
time of the decision).  An agency of original jurisdiction's 
(AOJ) failure to consider records which were in VA's 
possession at the time of the decision, although not actually 
in the record before the AOJ, may constitute clear and 
unmistakable error, only if such failure affected the outcome 
of the claim. VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).  
In this regard, the Board acknowledges that the veteran first 
sought treatment from the VA in June 1999 and his complaints 
of recent knee problems were noted by the examiner who 
performed the VA examination in August 1999, approximately 
two months later.  There is no indication that the June 1999 
records reflect more than that treatment was provided.  As 
the August 1999 VA examination diagnosed a current disorder, 
the Board concludes that the obtaining of the treatment 
records from two months earlier is not necessary for an 
equitable adjudication of the veteran's claim and will merely 
result in further delay of final consideration of the 
veteran's appeal. 

As related above, the Board acknowledges that the veteran 
sustained an injury to his left knee in service and has a 
current disability.  However, a relationship between that 
injury in 1945 and the current disability has not been 
established.  Essentially, what is lacking in this case is 
medical evidence linking the veteran's injury in 1945 to his 
current left knee disability, first reported in 1999.  
Indeed, a VA examination was conducted in August 1999 to 
assist with that determination.  The examiner considered the 
veteran's history, conducted an examination and then 
concluded that the veteran's current knee disability was not 
related to his injury in service.  While we recognize the 
veteran's sincere belief in the merits of his claim, his 
assertions that his current left knee disorder is related to 
a service injury is not competent evidence.  There is no 
evidence that the veteran has the requisite medical expertise 
to enter a medical judgment as to the etiology of his current 
left knee disorder. See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that laypersons are not competent to 
offer medical opinions).  While there is no question that the 
veteran sustained a knee injury or has a current disability, 
there is no medical evidence upon which to base a finding 
that the current disability is the result of service or that 
arthritis had its onset within the one year presumptive 
period following service.  In addition, there is a medical 
opinion of record that the disability is not related to 
service.  The Board regrets that the veteran's claim for 
service connection for residuals of a left knee injury, to 
include arthritis must be denied.  In reaching this 
conclusion, the Board acknowledges that, under the prior and 
revised provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a left 
knee injury, to include arthritis, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

